        Case 1:16-cr-00436-KMW Document 262 Filed 11/08/18 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    November 8, 2018
BY ECF and BY E-MAIL

The Honorable Kimba M. Wood
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Steven Brown, 16 Cr. 436 (KMW)

Dear Judge Wood:

        Sentencing in the above-captioned case is scheduled for November 16, 2018. The
Government’s submission is currently due on Thursday, November 8, 2018. The Government
respectfully requests a one-day extension of its deadline to file its sentencing submission until
Friday, November 9, 2018. Defense counsel does not object to this request..

       Thank you for your consideration of this request.


                                                    Very truly yours,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:     /s__________________________
                                                    Katherine Reilly
                                                    Noah Solowiejczyk
                                                    Ryan Finkel
                                                    Assistant United States Attorneys
                                                    (212) 637-6521/2473

cc:    Walter Mack, Esq. (by ECF and by e-mail)
